      Case: 1:20-cv-03784 Document #: 3 Filed: 06/26/20 Page 1 of 1 PageID #:54


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Hugo Boss Trade Mark        Case Number: 1:20-cv-3784
            Management GMBH & Co. KG v.

An appearance is hereby filed by the undersigned as attorney for:
Hugo Boss Trade Mark Management GMBH & Co. KG
Attorney name (type or print): Sankalp Kandaswamy

Firm: Baker McKenzie

Street address: 300 East Randolph Street, Suite 5000

City/State/Zip: Chicago, Illinois 60601

Bar ID Number: IL 6332886                                  Telephone Number: 312-861-8000
(See item 3 in instructions)

Email Address: sankalp.kandaswamy@bakermckenzie.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 6/26/2020

Attorney signature:            S/ Sankalp Kandaswamy
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
